JUDGMENT

PER CURIAM.
This cause came to be heard on the record on appeal from the United States District Court for the District of Columbia and was argued by counsel. Upon consideration of the foregoing; and the District of Columbia Court of Appeals’ response to the question certified to it by the court in this case; this court’s order to show cause, the responses thereto, and the reply; the motion for leave to file a surreply and the lodged surreply; and the motion of Elena Sturdza to stay proceedings pending the filing of a petition for writ of certiorari, it is
ORDERED that the order to show cause be discharged. It is
FURTHER ORDERED that the motion for leave to file a surreply be granted. The Clerk is directed to file the lodged document. It is
FURTHER ORDERED and ADJUDGED that the judgment of the district court granting summary judgment for the United Arab Emirates on the breach of contract claim (Count One) and quantum meruit claim (Count Two) be affirmed, in accordance with this court’s opinion issued on March 8, 2002, as amended March 19, 2002 (hereinafter “amended opinion”), and in light of the District of Columbia Court of Appeals response to the certified question. It is
FURTHER ORDERED and ADJUDGED that dismissal of the 42 U.S.C. *318§ 1985 claim (Count Eight) be affirmed, in accordance with the amended opinion. It is
FURTHER ORDERED and ADJUDGED that dismissal of the appellant’s copyright claim (Count Three), conspiracy to commit fraud claim (Count Five), tor-tious interference with contract claim (Count Six), and intentional infliction of emotional distress claim (Count Seven) be reversed, in accordance with the amended opinion, and the case be remanded for further proceedings on Counts Three, Five, Six and Seven in keeping with the amended opinion and the District of Columbia Court of Appeals response to the certified question. It is
FURTHER ORDERED that the motion to stay proceedings pending the filing of a petition for writ of certiorari be denied.
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing. See Fed. R.App. P. 41(b); D.C.Cir. R. 41(a)(1).